On order of the Court, the application for leave to appeal the February 28, 2018 order of the Court of Appeals is considered. We DIRECT former appellate counsel, Frederick J. Blackmond, to file a supplemental *347brief addressing the reason(s) for the loss of the defendant's appeal of right from his November 24, 2010 judgment of sentence. In particular, counsel is requested to explain why there are two versions of the Notice of Right to Appellate Review and Request for Appointment of Attorney form-one with the defendant's signature in the top section only and a second with his signature in both sections. Counsel is also requested to provide any documentary or other proof that he informed or advised the defendant or his family that he would not represent the defendant on appeal. Counsel shall file the supplemental brief within 28 days of the date of this order, and shall serve a copy of that brief on the prosecution.
The application for leave to appeal remains pending.